Title: From Thomas Jefferson to Daniel L. Hylton, 5 December 1791
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Philadelphia Dec. 5. 1791.

I find that Capt. Stratton is arrived without bringing the residue of my tobo. of last year’s growth, which therefore delays the settlement and paiment for the whole crop. I must entreat you my dear Sir to send off this residue by the first vessel coming to this port, as the early setting in of the winter gives reason to expect the river will be soon blocked up, and it would be a serious catastrophe on me not to recieve it. It will be some comfort to you too that it will close this troublesome job I was obliged to put on you. Having nothing new to communicate, I conclude with respectful compliments to Mrs. Hylton & assurances of sincere esteem to yourself from Dear Sir Your friend & servt,

Th: Jefferson

